DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention II (Claims 9-16) in the reply filed on 2 August 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner.  This is not found persuasive because while there are related elements within the Claims of each of the separate inventions, the subject matter of the Claims as a whole of each Invention I, II and III would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and the prior art applicable to one invention would not likely be applicable to another invention, thus resulting in a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 August 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferri, Jr et al (US 5,417,346).
Regarding Claim 9, Ferri, Jr et al disclose a method (Figures 1A and 1B). The method comprising: 
determining, by one or more processors, that a test is to be performed for a semiconductor processing chemical in a storage drum of a chemical dispensing system (via 12a or 12b; Col 6, lines 7-21); and causing, by the one or more processors and based on determining that the test is to be performed, the chemical dispensing system to be transitioned from a production supply configuration to an independent production and test configuration (to provide fluid flow to line 88 shown in Figure 1B), wherein, in the independent production and test configuration, a first chemical supply line of the chemical dispensing system is configured to provide a semiconductor processing chemical in a day tank to a production point of use (POU) or a chemical test POU (from 12a to 14 as seen in Figures 1A and 1B), and wherein, in the independent production and test configuration, a second chemical supply line of the chemical dispensing system is configured to provide the semiconductor processing chemical in the storage drum to the chemical test POU or the production POU (from 12b to the testing line 88 via 98b) where the chemical is provided based on whether the first chemical supply line is configured to provide the semiconductor processing chemical in the day tank to the production POU or the chemical test POU (Col 6, lines 7-21 and Col 13, lines 6-12).
Regarding Claim 10, Ferri Jr et al disclose where in the independent production and test configuration: the first chemical supply line is configured to provide the semiconductor processing chemical in the day tank to the production POU, (from, for example 30A to 14 via 44) and the second chemical supply line is configured to provide the semiconductor processing chemical in the storage drum to the chemical test POU (from 30b to 88); and wherein the method further comprises: causing a first pump to provide the semiconductor processing chemical in the day tank to the production POU through the first chemical supply line (via at least 106a in Figure 2 via 140); and causing a second pump to provide the semiconductor processing chemical in the storage drum to the chemical test POU through the second chemical supply line (via at least 106b in Figure 2).  
Regarding Claim 12, Ferri Jr et al disclose where determining that the test is to be performed comprises: determining that the test is to be performed based on receiving an instruction to perform the test (Col 11, lines 14-21).  
Regarding Claim 13, Ferri Jr et al disclose where in the independent production and test configuration: the first chemical supply line is configured to provide the semiconductor processing chemical in the day tank to the chemical test POU (from, for example 30A to 88), and the second chemical supply line is configured to provide the semiconductor processing chemical in the storage drum to the production POU (from 30B to 14 via 44); and wherein the method further comprises: causing a first pump to provide the semiconductor processing chemical in the day tank to the chemical test POU through the first chemical supply line (via at least 106a in Figure 2 via 140); and causing a second pump to provide the semiconductor processing chemical in the storage drum to the production POU through the second chemical supply line (via at least 106b in Figure 2).  
Regarding Claim 14, Ferri Jr et al disclose where to filter the semiconductor processing chemical in the storage drum (via at least 52); identifying a configured quantity of filtration cycles for filtering the semiconductor processing chemical in the storage drum (by determine the down time as disclosed by Col 6, lines 23-27); and causing a pump to circulate the semiconductor processing chemical in the storage drum through a filter included in the chemical dispensing system for a quantity of filtration cycles equal to the configured quantity of filtration cycles (Col 6, lines 38-47).  
Regarding Claim 15, Ferri Jr et al disclose where, based on a test of the semiconductor processing chemical in the storage drum, one or more parameters for the semiconductor processing chemical in the storage drum (Col 11, lines 32-34); determining that the one or more parameters satisfy one or more test thresholds; and causing, based on determining that the one or more parameters for the semiconductor processing chemical in the storage drum satisfies the one or more test thresholds, the chemical dispensing system to be transitioned from the independent production and test configuration to the production supply configuration, wherein, in the production supply configuration, the first chemical supply line is connected to the day tank, the production POU, and the chemical test POU (Col 11, lines 38-45).  
Regarding Claim 16, Ferri Jr et al disclose where determining, based a first test of the semiconductor processing chemical in the storage drum, one or more parameters for the semiconductor processing chemical in the storage drum (Col 11, lines 32-34); determining that the one or more parameters do not satisfy one or more test thresholds; causing the second supply line to be flushed based on determining that the one or more parameters for the semiconductor processing chemical in the storage drum does not satisfy the one or more test thresholds; and causing a second test to be performed for the semiconductor processing chemical in the storage drum after the second chemical supply line is flushed (Col 11, lines 58-66).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mahmud (US 5,024,766); Geatz (US 5,148,945); Shell (US 5,832,948); Munroe et al (US 6,224,252).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753